NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                      FRANKY LEE WHITE, Appellant.

                             No. 1 CA-CR 15-0391
                              FILED 7-14-2016


           Appeal from the Superior Court in Mohave County
                        No. S8015CR201400237
                The Honorable Steven F. Conn, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Daniel DeRienzo, PLLC, Prescott Valley
By Daniel J. DeRienzo
Counsel for Appellant
                             STATE v. WHITE
                            Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Kent E. Cattani delivered the decision of the Court, in
which Judge Samuel A. Thumma and Judge Randall M. Howe joined.


C A T T A N I, Judge:

¶1             Franky Lee White appeals his convictions of theft, first degree
trafficking in stolen property, and fraudulent schemes and artifices, and the
resulting sentences. White’s counsel filed a brief in accordance with Anders
v. California, 386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297 (1969),
certifying that, after a diligent search of the record, he found no arguable
question of law that was not frivolous. White was given the opportunity to
file a supplemental brief, but did not do so. Counsel asks this court to
search the record for reversible error. See State v. Clark, 196 Ariz. 530, 537,
¶ 30 (App. 1999). After reviewing the record, we affirm White’s convictions
and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2            White was hired by a Canadian corporation to make repairs
on a manufactured home the company owned in Kingman. The company
wanted to sell the home, and company representatives told White that he
could earn a finder’s fee if he found a buyer.

¶3             White advertised the home on the internet, and he was
subsequently contacted by a potential buyer. White and the buyer
negotiated a sales price of $17,500; the buyer wired the money to White’s
account, and some days later White signed a bill of sale and sent it to the
buyer. The bill of sale listed White as the seller of the home, and stated that
“Seller warrants to Buyer that Seller is the legal true owner of the
Manufactured Home and that Seller has the right to sell the home.” White
did not tell the buyer that the Canadian corporation was the legal owner of
the home. White put the buyer in contact with a mover, and the buyer had
the home transported to his property.

¶4           Months later, a neighbor contacted the Canadian corporation
to complain about the “big hole blowing dust” after the home was moved.
The company called the police to report the missing home, and attempted
to contact White to find out what was happening. White did not return the



                                      2
                            STATE v. WHITE
                           Decision of the Court

calls or emails. Subsequent investigation revealed that White had sold the
home, and White was eventually arrested.

¶5            White was charged with theft (a class 3 felony), trafficking in
stolen property, and fraudulent schemes and artifices (both class 2 felonies).
At trial, White acknowledged he had received the money from the buyer
and that he did not forward it to the company, but instead spent it. The
jury found White guilty as charged. The court imposed concurrent terms
of probation, the longest of which is seven years, including 150 days in jail,
with credit for 15 days served.1 White timely appealed.

                               DISCUSSION

¶6           Having reviewed the record, we do not find reversible error.
White was present and represented by counsel at all stages of the
proceedings against him. The record reflects that the superior court
afforded White all his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. White’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.2

                              CONCLUSION

¶7             White’s convictions and sentences are affirmed. After the
filing of this decision, defense counsel’s obligations pertaining to White’s


1      White notes that the court did not explicitly state whether the
probation terms are concurrent or consecutive. At sentencing, however, the
court’s explanation that White would have seven years’ probation total,
with five for the theft and seven for the trafficking in stolen property and
fraudulent schemes and artifices, made clear that the periods of probation
are concurrent.

2      During sentencing, the court erroneously stated that if White
violates probation, the court could “theoretically” sentence him to 33 or 34
years in prison, even though White was convicted by a panel of eight jurors.
See Ariz. Const. art. 2, § 23 (requiring a 12-person jury for sentences of 30
years or more). But the court imposed probation, and any concern
regarding a potential, hypothetical sentence will only become relevant if
White violates probation and the court imposes a sentence beyond the
allowable range for offenses tried before an eight-person jury.


                                      3
                            STATE v. WHITE
                           Decision of the Court

representation in this appeal will end after informing White of the outcome
of this appeal and his future options, unless counsel’s review reveals an
issue appropriate for submission to the Arizona Supreme Court by petition
for review. See State v. Shattuck, 140 Ariz. 582, 584–85 (1984). White shall
have 30 days from the date of this decision to proceed, if he desires, with a
pro se motion for reconsideration or petition for review.




                                  :AA




                                        4